Order unanimously modified, on the law, in accordance with memorandum, and as modified affirmed, without costs. Memorandum: The amended complaint sets forth three causes of action (the first two for an injunction and damages under article 25 of the General Business Law and the third for libel) allegedly resulting from transmittal of an "Agency Qualification Report” by defendant in response to a request by United States Fidelity & Guaranty Company for a report concerning the Rand Agency, Inc. This action was brought by the president of the Rand Agency, Albert V. Randaccio, in his individual capacity only. However, plaintiff, as an individual, has not been denied credit, and therefore is not a "person” who can properly bring this action under section 376 of the General Business Law. Accordingly, the first two causes of action in the amended complaint should have been dismissed pursuant to defendant’s motion under CPLR 3211 (subd [a], par 7). The remainder of the amended complaint sufficiently states a cause of action in libel. (Appeal from order of Erie Special Term denying motion to dismiss causes of action.) Present—Marsh, P. J., Moule, Simons, Del Vecchio andWitmer, JJ.